                                                                                                 Case 2:20-cv-00995-RFB-DJA Document 53
                                                                                                                                     52 Filed 06/17/21
                                                                                                                                              06/16/21 Page 1 of 5




                                                                                           1   SUZANNE L. MARTIN
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3
                                                                                               Wells Fargo Tower
                                                                                           4   Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           5   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           6   Fax: 702.369.6888
                                                                                           7
                                                                                               Attorneys for Defendants MGM Resorts International and
                                                                                           8   Bellagio, LLC

                                                                                           9                               UNITED STATES DISTRICT COURT
                                                                                          10                                 FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                               BRENDAN TANKERSLEY,                               Case No.: 2:20-cv-00995-RFB-DJA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                     Plaintiff,                   STIPULATION AND ORDER
                                                                                          13                                                      TO EXTEND DISCOVERY
                                                                                                                                                  DEADLINES
                                                         Telephone: 702.369.6800




                                                                                                      vs.
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                                    (THIRD REQUEST)
                                                                                          15   MGM RESORTS INTERNATIONAL, a
                                                                                               Foreign Corporation; and, BELLAGIO, LLC, a
                                                                                          16
                                                                                               Domestic Corporation,
                                                                                          17
                                                                                                                     Defendants.
                                                                                          18
                                                                                                      Defendant MGM Resorts International and Bellagio, LLC (collectively, “Defendants”), and
                                                                                          19
                                                                                               Plaintiff Brendan Tankersley (“Plaintiff”), by and through their undersigned counsel, hereby
                                                                                          20
                                                                                               stipulate and request that all deadlines set forth in the Joint Stipulation and Order to Amend the
                                                                                          21
                                                                                               Scheduling Order (ECF No. 45), pursuant to FRCP 26(f)(3) and LR 26-3, be extended by 120 days
                                                                                          22
                                                                                               to November 9, 2021. The current discovery cut-off date is July 12, 2021 but subpoenas,
                                                                                          23
                                                                                               depositions, and other related discovery still need to be completed. The parties request a 120-day
                                                                                          24
                                                                                               extension due to a death in the family for Defense counsel, and related travel and time away from
                                                                                          25
                                                                                               the office for funeral services and family matters, as well as counsels’ respective litigation
                                                                                          26
                                                                                               schedules, which, in particular for Plaintiff’s counsel, includes unavailability in July and August
                                                                                          27
                                                                                               2021 due to trial and trial preparation. This request is made in good faith, is not made to cause
                                                                                          28


                                                                                                                                              -1-
                                                                                                    Case 2:20-cv-00995-RFB-DJA Document 53
                                                                                                                                        52 Filed 06/17/21
                                                                                                                                                 06/16/21 Page 2 of 5




                                                                                           1   delay, is submitted pursuant to LR IA 6-1, LR IA 6-2, LR 7-1 and LR 26-4 and is the parties’ third

                                                                                           2   request.

                                                                                           3   I.      DISCOVERY COMPLETED TO DATE

                                                                                           4           Plaintiff served Initial Disclosures on August 7, 2020; Supplemental Disclosures on

                                                                                           5   August 25, 2020; and on December 14, 2020.

                                                                                           6           Defendant served Initial Disclosures on August 7, 2020; Supplemental Disclosures on

                                                                                           7   November 2, 2020; on November 30, 2020; December 18, 2020; March 26, 2021, and on May

                                                                                           8   17, 2021.

                                                                                           9           Plaintiff served a First Set of Interrogatories and First Set of Requests for Production of

                                                                                          10   Documents on Defendants on September 22, 2020. Defendants responded to the Interrogatories
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   on November 2, 2020. Defendants responded to the Request for Production of Documents on

                                                                                          12   November 2, 2020, and supplemented its responses on November 10, 2020 and November 25,
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   2020.
                                                         Telephone: 702.369.6800




                                                                                                       Plaintiff served a Second Set of Requests for Production of Documents on December 8,
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15   2020. Defendants responded on January 11, 2021.

                                                                                          16           Plaintiff served an Amended First Set of Requests for Production of Documents on

                                                                                          17   December 9, 2020. Defendants responded on December 28, 2020.

                                                                                          18           Defendant served a First Set of Requests for Production of Documents and First Set of

                                                                                          19   Interrogatories on Plaintiff on November 5, 2020.        Plaintiff responded to each request on

                                                                                          20   December 14, 2020.

                                                                                          21           Defendant served a Subpoena for production of Plaintiff’s medical records on

                                                                                          22   Intermountain Healthcare on February 23, 2021.

                                                                                          23           Defendant served a Subpoena for production of Plaintiff’s medical records on Dr. Bacala at

                                                                                          24   Quill Health on March 2, 2021.

                                                                                          25           Defendant served a Subpoena for production of Plaintiff’s medical records on Reynolds

                                                                                          26   Plastic Surgery on March 2, 2021.

                                                                                          27           Defendant served a Subpoena for production of documents on Water Wings on March 11,

                                                                                          28   2021.


                                                                                                                                              -2-
                                                                                                 Case 2:20-cv-00995-RFB-DJA Document 53
                                                                                                                                     52 Filed 06/17/21
                                                                                                                                              06/16/21 Page 3 of 5




                                                                                           1          Defendant served a Subpoena for production of Plaintiff’s medical records on Clinical

                                                                                           2   Neurological Specialists on March 22, 2021.

                                                                                           3          Defendant served a Subpoena for production of documents on The College of Southern

                                                                                           4   Nevada on March 22, 2021.

                                                                                           5          Defendant served a Supplemental Answer and Objection to Plaintiff’s first set of

                                                                                           6   Interrogatories on March 26, 2021.

                                                                                           7          Defendant served a Supplemental Response to Plaintiff’s Amended first set of Requests for

                                                                                           8   Production of Documents on March 26, 2021.

                                                                                           9          Defendant served a Subpoena for production of Plaintiff’s medical records on Concentra on

                                                                                          10   June 7, 2021.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11          Plaintiff served a Third set of Requests for Production of Documents to Defendant Bellagio

                                                                                          12   on May 24, 2021.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13          Plaintiff served a Third set of Requests for Production of Documents to Defendant MGM
                                                         Telephone: 702.369.6800




                                                                                               Resorts International on May 24, 2021.
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15   II.    REMAINING DISCOVERY TO BE COMPLETED

                                                                                          16          The parties will complete discovery consistent with the Federal Rules of Civil Procedure,

                                                                                          17   including by Rule 26(b), Rule 30, Rule 33, Rule 34, and Rule 36, such that the parties may obtain

                                                                                          18   discovery regarding any non-privileged matter that is relevant to any party’s claim or defense and

                                                                                          19   proportional to the needs of the case, subject to the limitations imposed by Rule 26(b)(2)(C).

                                                                                          20          The parties will finish supplementing and/or amending written discovery, respond to

                                                                                          21   outstanding written discovery requests, and conduct further witness or person most knowledgeable
                                                                                          22
                                                                                               depositions, which includes a request by Plaintiff’s counsel for 11 depositions.
                                                                                          23
                                                                                               III.   REASONS DISCOVERY                 CANNOT         BE    COMPLETED            WITHIN        THE
                                                                                          24          DEADLINE
                                                                                          25          Defendant substituted in new counsel as of February 12, 2021 (ECF No. 40) and the parties
                                                                                          26   held a meet and confer on March 2, 2021 to identify and resolve lingering discovery issues. Since
                                                                                          27   that time, the counsel have tried to coordinate the depositions of Plaintiff’s treating health care
                                                                                          28   providers, including one who is retired, the Plaintiff, and Plaintiff has asked for 11 depositions.


                                                                                                                                               -3-
                                                                                                  Case 2:20-cv-00995-RFB-DJA Document 53
                                                                                                                                      52 Filed 06/17/21
                                                                                                                                               06/16/21 Page 4 of 5




                                                                                           1   This requires extensive scheduling. Unfortunately defense counsel experienced a death in the

                                                                                           2   family, and will be out of the office mid-June for approximately 10 days, and Plaintiff’s counsel’s

                                                                                           3   litigation schedule is such that she is not available in July and August, in part due to an upcoming

                                                                                           4   trial.

                                                                                           5   IV.      REVISED PROPOSED DISCOVERY PLAN

                                                                                           6            The parties propose to the Court the following cut-off dates:

                                                                                           7            A.       Discovery Cut-off Date:      The discovery cut-off deadline shall be Tuesday,
                                                                                           8   November 9, 2021.
                                                                                           9            C.       Dispositive Motions: Dispositive motions shall be filed by Thursday, December
                                                                                          10   9, 2021, thirty (30) days after the discovery cut-off date November 9, 2021, in accordance with LR
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   26-3.
                                                                                          12            D.       Pretrial Order: The Pretrial Order shall be filed not later than Monday, January
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   10, 2022 (as the 30 day falls on Saturday, January 8, 2022) which is thirty (30) days after the
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14   deadline for filing dispositive motions date of December 9, 2021, in accordance with LR 26-
                                                            Wells Fargo Tower




                                                                                          15   1(b)(5). In the event dispositive motions have been filed, the Pretrial Order shall be suspended
                                                                                          16   until thirty (30) days after a decision of the dispositive motions or further order of the Court.
                                                                                          17            E.       Fed. R. Civ. P. 26(a)(3) Disclosures: The disclosures required by Fed. R. Civ. P.
                                                                                          18   26(a)(3), and any objections thereto, shall be included in the final pretrial order.
                                                                                          19            F.       Extensions or Modifications of the Discovery Plan and Scheduling Order: In
                                                                                          20   accordance with LR 26-4, any motion or stipulation to extend a deadline set forth in this discovery
                                                                                          21   plan and scheduling order shall be received by the Court no later than twenty-one (21) days before
                                                                                          22   the expiration of the subject deadline. A request made within 21 days of the subject deadline will
                                                                                          23   be supported by a showing of good cause. Any stipulation or motion will comply fully with LR
                                                                                          24   26-4.
                                                                                          25            For all the reasons stated above, good cause exists to extend the discovery cut-off deadline
                                                                                          26   in this matter.
                                                                                          27
                                                                                          28


                                                                                                                                                 -4-
                                                                                                 Case 2:20-cv-00995-RFB-DJA Document 53
                                                                                                                                     52 Filed 06/17/21
                                                                                                                                              06/16/21 Page 5 of 5




                                                                                           1   DATED this 16th day of June, 2021.    DATED this 16th day of June, 2021.

                                                                                           2   KEMP & KEMP                            OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                      P.C.
                                                                                           3
                                                                                               /s/ Victoria L. Neal                   /s/ Suzanne L. Martin
                                                                                           4
                                                                                               James P. Kemp                          Suzanne L. Martin
                                                                                           5   Nevada Bar No. 6375                    Nevada Bar No. 8833
                                                                                               Victoria L. Neal                       Wells Fargo Tower
                                                                                           6   Nevada Bar No. 13382                   Suite 1500
                                                                                               7435 W. Azure Drive, Ste. 110          3800 Howard Hughes Parkway
                                                                                           7
                                                                                               Las Vegas, NV 89130                    Las Vegas, NV 89169
                                                                                           8   Attorneys for Plaintiff                Attorneys for Defendants MGM Resorts
                                                                                                                                      International and Bellagio, LLC
                                                                                           9
                                                                                          10                                        ORDER
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11         IT IS SO ORDERED.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                        U.S. MAGISTRATE
                                                                                                                                    DANIEL          COURT JUDGE
                                                                                                                                           J. ALBREGTS
                                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                    DATED: June 17, 2021
                                                                                                                                    DATE
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                                                                                                             47493922.1
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                      -5-
